OFFICIAL NQ^E^I^M^pURT 0F CRIMINAL APPEALS OF TEXAS
                       P«gb^frf08V;CXpffbL STATION, AUSTIN, TEXAS^LL
                OFFIClAl^Bl^NESS
                STATE G# TEXAS          •£<«
                                                                           PITNEY BOWES
                PENALTfWR
                                                            02 1R         $ 00.265
                PRIVATE USE                                 0006557453     APR'l 3 2015
   4/6/2015                        J. —                     MAILED FROM ZIP CODE 7Ft
    DAVIS, CRYSTAL YVONNE MITCHELL AKAMITCHELL, CRYSTAL                              fr. Ct.
    No. 728779-A           \WR-82,616-01,.
    On this day,, the supplemental clerk's record^in response to the order issued by this
    Court has been received and presented to'the Court.
                                            J                          Abel Acosta, Clerk

                                 CRYSTALJA/bNNEMITCHELL DAVIS
                                                          •TDC# 818740




r-ifc.Etf-43B